Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Response to Arguments
Applicant’s arguments, see Remark, pages 8-12, filed March 7, 2022, with respect to Claims 1-3, 7-10, 14-17, 20-22 have been fully considered and are persuasive.  The rejection of Claims 1-3, 7-10, 14-17, 20-22 has been withdrawn. 



Allowable Subject Matter

Claims 1-3, 7-10, 14-17, 20-22 are allowed.

The following is an examiner’s statement of reasons for allowance: 
            
       With regards to independent claim 1, the closest prior art of US Patent No. 7765271 to Bahr discloses an operation device, the operation device including an application providing scanning and uploading functions (column 7, lines 56-67; column 8, lines 1-10; column 9, lines 10-40; column 10, lines 30-50; client device (operation device) has via web browser (application) scan function using control portion 34 of Fig. 3 and uploading function to server using the index field 39 and index data 41 to specify destination for uploading), comprising: 
     circuitry configured to (column 5, lines 40-55; client device 10 includes processor/memory circuitry): 
       receive from a user a first request to receive scan data and upload the scan data (column 9, lines 15-52; user pressing the control element 50 (“icopy”) followed by pressing element 50 (“isend”) in Fig. 3 provides first request to send scan request to receive scan data and send signal to upload the scan data to the server);         
       display a first screen to cause one storage area to be selected from one or more storage areas of an information storing apparatus (column 9, lines 10-20; column 10, lines 30-45; column 12, lines 45-67; on display screen shown in Fig. 3 (first screen), the user can select index path in step s19 for specifying one storage area in the server 28 (information storing apparatus) for storing the received scan image data); 
       receive a selection of the one storage area from the one or more storage areas via the first screen (column 9, lines 10-20; column 10, lines 30-45; column 12, lines 45-67; on display screen shown in Fig. 3 (first screen), the user selection of index path in step s19 is received for specifying one storage area in the server 28 (information storing apparatus) for storing the received scan image data); 
       send, to an electronic device, a second request to cause the electronic device to execute a scanning process (column 9, lines 18-32; column 11, lines 46-67; column 12, lines 1-10; when user selects the “iCopy” button a scan start signal (second request) is sent to the scanner (electronic device) to cause the scanner to scan document and generate document data 40);         
       receive the scan data sent from the electronic device, the scan data being generated by the scanning process in response to the second request (column 12, lines 1-20; client device receives the document data (scan data) from scanner after the scanning process in response to scan start signal); and   
       upload the scan data received from the electronic device to the information storing apparatus so that the scan data is stored in the storage area selected via the first screen (column 10, lines 30-45; column 12, lines 46-67; in step s19 user selects the index path (storage area) via inputting the index data 41 in screen (first screen) shown in Fig. 3; index path is information specifying the path in the server to store the scan data; in step s22, the document data (scan data) is uploaded to the server to be stored at the selected index path). 
Bahr discloses display a first screen to cause one storage area to be selected from one or more storage areas of an information storing apparatus as stated above. Bahr further discloses the first request to receive scan data and upload the scan data. However Bahr does not disclose to upload the scan data received from the electronic device to the information storing apparatus without receiving further instruction from the user since user has perform further instructions after receiving image to upload the data as stated in Remarks page 10.

        US Patent Application Publication Pub. No. US 20120019858 to Sato discloses upon receiving the first request, display a first screen to cause one storage area to be selected from one or more storage areas (paragraph 97-99; upon pressing of scan button (first request reception), the controller displays the scan file storage selection screen (first screen) to select storage area for uploading including to store the received scan data in the hand-held device or to upload the scan data in the server); 
       after receiving the selection via the first screen, send, to an electronic device, a second request to cause the electronic device to execute a scanning process (paragraph 60, 98-99; user selects storage area in step s215 via storage selection screen (first screen); after selection user presses start button to send scan instruction directly to the image forming apparatus (electronic device) without using server 20).
However Sato does not disclose to upload the scan data received from the electronic device to the information storing apparatus without receiving further instruction from the user. Further Sato does not disclose to send scan request in response to start instruction as stated in Remarks page 10.



        WO 2012166098 to O’Neill discloses to display a QR code screen to read OR code using a camera; obtain, by reading from a OR code taken by the camera, address information for communicating with a specified electronic device (paragraph 15, 42-43; smart phone captures 2D barcode using camera 432 to decode a IP address data (“information”) in the 2D barcode that specifies the scanner (electronic device) so as to send scan request to the scanner using IP address).


       With regards to independent claim 8, see above Statement on Reasons for Allowance for claim 1 since claim 8 discloses limitations similar to claim 1. 

       With regards to independent claim 15, see above Statement on Reasons for Allowance for claim 1 since claim 15 discloses limitations similar to claim 1. 


         In addition to the teachings of the claims 1, 8, 15 as a whole, the closest prior art of record failed to teach or suggest, 
     “receive from a user a first request to select an upload function including scan and upload functions; 
    after receiving the start instruction, send, to the electronic device specified by the QR code, a second request to cause the electronic device to execute the scan function; 
      upload the scan data received from the electronic device to the information storing apparatus without receiving further instruction from the user, so that the scan data generated by the electronic device is stored in the one storage area, in response to receiving the start instruction”













            Therefore, claims 2-3, 7, 9, 10, 14, 16-17, 20-22 are allowable for depending on claims 1, 8, and 15 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  


Other Prior Art Cited

14. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
        WO 2012166098 to O’Neill discloses to display a QR code screen to read OR code using a camera; obtain, by reading from a OR code taken by the camera, address information for communicating with a specified electronic device (paragraph 15, 42-43; smart phone captures 2D barcode using camera 432 to decode a IP address data (“information”) in the 2D barcode that specifies the scanner (electronic device) so as to send scan request to the scanner using IP address).




Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        

05/19/2022